 1   Susan S. Gallant, Trustee
     The Silverwood Family Trust
 2   P.O. Box 19001
     San Diego, CA 92159-0001
 3
     Telephone: (619) 618-5502
 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

11
     UNITED STATES OF AMERICA,                  2:18-CV-00831-KJM-CKD
12
                    Plaintiff,                  STIPULATION AND ORDER TO
13
                                                WITHDRAW CLAIM AND ANSWER OF
14         v.                                   LIENHOLDER, SUSAN S. GALLANT,
                                                TRUSTEE THE SILVERWOOD FAMILY
15   REAL PROPERTY LOCATED AT 6426              TRUST
     FUEGO WAY, ELK GROVE, CALIFORNIA,
16
     SACRAMENTO COUNTY, APN: 119-0500-
17   013-0000, INCLUDING ALL APPURTENCES
     AND IMPROVEMENTS THERETO, ET AL.,
18
                    Defendants.
19

20         IT IS HEREBY STIPULATED by and between claimant, Susan S. Gallant,
21   Trustee of the Silverwood Family Trust, and Plaintiff, the United States of America
22   (“Plaintiff”), by and through its undersigned counsel, Kevin C. Khasigian,
23   Assistant U.S. Attorney, as follows:
24         1.       Claimant asserted a lienholder interest in the defendant property
25   located at 6426 Fuego Way, Elk Grove, CA, APN: 119-0500-013-0000
26   (“Defendant Fuego Way”).
27

28
                STIPULATION AND ORDER TO WITHDRAW CLAIM AND ANSWER OF LIENHOLDER
 1
           2.    The loan has since been satisfied and Claimant no longer has an
 2
     interest in the Defendant Fuego Way property.
 3
           3.    Accordingly, Claimant hereby withdraws its Claim and Answer filed
 4
     May 22, 2018 (Documents 4 and 5) in the above-captioned case with respect to the
 5
     Defendant Fuego Way property.
 6
           4.    To the extent required under the Federal Rules of Civil Procedure,
 7
     Rule 41(a), Plaintiff agrees to dismiss with prejudice Claimant in the above-
 8
     captioned case pursuant to the Federal Rules of Civil Procedure, Rule 41(a).
 9
     Defendant Fuego Way is the in rem defendant.
10
           5.    Each party hereto is to bear its own costs.
11
           6.    Claimant is hereby removed from the Service List for the above-
12

13
     captioned case.

14   Date: April 30, 2019
15
                                    By:    /s/ Susan S. Gallant
16                                         SUSAN S. GALLANT, TRUSTEE
17
                                           (Signature retained by AUSA Khasigian)
18

19
     Date: May 16, 2019                          McGREGOR W. SCOTT
20                                         United States Attorney
21
                                    By:    /s/ Kevin C. Khasigian
22                                         KEVIN C. KHASIGIAN
23
                                           Assistant U.S. Attorney

24

25

26

27

28
             STIPULATION AND ORDER TO WITHDRAW CLAIM AND ANSWER OF LIENHOLDER
 1
                                         ORDER
 2

 3
           The Court has read and considered the Stipulation to Withdraw Claim and
 4
     Answer by Susan S. Gallant, Trustee of the Silverwood Family Trust (“the
 5
     Stipulation”) by Claimant, Susan S. Gallant, Trustee, the Silverwood Family Trust
 6
     (“Claimant”), and Plaintiff, United States of America, by and through their
 7
     respective counsel (collectively, the “Parties”). For the reasons stated in the
 8
     Stipulation and for good cause shown,
 9
           IT IS HEREBY ORDERED as follows:
10
           1.    The Stipulation is approved.
11
           2.    Claimant’s Claim and Answer filed May 22, 2018 (Documents 4 and
12

13
     5) in the above-captioned case are hereby deemed withdrawn.

14
           3.    Claimant is hereby deemed dismissed from the above-captioned case.

15
           IT IS SO ORDERED.
16

17
     Date: May 16, 2019.
18

19
                                                UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
             STIPULATION AND ORDER TO WITHDRAW CLAIM AND ANSWER OF LIENHOLDER
